By the Court.
A rule to show cause why the verdict for the plaintiffs should not be set aside, and a new trial ordered, having been allowed in this ease, upon motion in behalf of the defendants, questions arose as to the disposition to be made of the bills of exceptions sealed on behalf of said defendants. The rule was moved for, and allowed in part, to review some of the points contained in the said bills. Having conferred with our brethren on these questions, we all unite in the opinion, that although some diversity of practice has prevailed, the true rule is, that where a party who has obtained bills of exceptions applies for a rule to show cause why a new trial should not be ordered on the points contained in the said bills, or any of them, it should be made a condition of granting the rulo, if insisted on by the other party, that before entering the same, all the bills of exceptions be abandoned, and that the party applying for said rule cannot be permitted to select particular questions of law to be argued and decided on the motion for a new trial, and retain his bills of exceptions upon other questions to be argued and decided on a writ of error. If the rule to show cause is applied for solely on points which cannot be raised on a *264• writ of error, the bilis of exceptions need not be abandoned ; but in that cage it will be proper to make the rule special, so as to confine the argument to the grounds upon which the rule has been allowed.